Citation Nr: 0301923	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a shell fragment wound to the right thigh, 
involving muscle group XIV, currently evaluated as 10 percent 
disabling.  

(The issues of an increased rating for the service-connected 
degenerative joint disease of the right knee and service 
connection for a low back disability, claimed as secondary to 
the service-connected fragment wound to the right thigh, will 
be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to April 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a April 1999 rating decision by the RO.  

Additionally, the Board is undertaking further development on 
the issues of an increased rating for the service-connected 
degenerative joint disease of the right knee and service 
connection for a low back disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When the development is completed, the Board will provide 
notice as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903).  Then, these matters will be the subjects of a later 
decision.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  Following the veteran's in-service shell fragment wound 
injury of a penetrating nature to the right thigh, he is 
shown to have required a thirty-one day recovery period in 
the hospital and to undergone surgical removal of fragments 
from the wound before returning to duty.  

3.  The veteran currently has complaints of increasing pain, 
weakness, fatigue and loss of function and power that have 
affected his ability to work.  

4.  The service-connected right thigh shell fragment wound 
residuals are now shown to more nearly approximate that of 
moderately severe muscle disability.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but 
not more, for the service-connected residuals of the shell 
fragment wound of the right thigh with injury to Muscle Group 
XIV have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73 
including Diagnostic Code 5314 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

Following discharge from the military, the veteran underwent 
a VA examination in July 1966.  The veteran stated that he 
injured his right knee on the lateral surface and felt worse 
with changes in weather or when he stood for prolonged 
periods of time.  He further reported that parts of the 
fragments were removed, but two small fragments remained 
requiring a thirty-one day stay in the hospital.  

X-ray studies revealed the presence of a single metallic 
fragment in greatest diameter located in the posterolateral 
soft tissues of the distal portion of the right thigh.  The 
examiner diagnosed the veteran as having residuals of a 
bullet wound to the right thigh with retained metallic 
fragments.  

More recently, the veteran underwent another VA examination 
in March 1999.  The veteran stated that he suffered a grenade 
injury in service and returned to duty approximately one 
month following his recovery.  The veteran had complaints 
that he was unable to climb ladders, kneel or stoop, climb or 
descend stairs or stand or walk for prolonged prolong periods 
of time and that his knee gave way, all of which affected his 
ability to work as a carpenter.  Specifically, he stated that 
the pain was located in his knee and seemed to be getting 
worse on a gradual basis.  

Upon examination, the examiner stated that the veteran walked 
with a limp and had a four-centimeter scar over the 
anteriolateral aspect of the distal thigh, two inches 
proximal and lateral to the superolateral border of the 
patella.  The area was tender to palpation.  

The VA examiner also reported that there was no effusion, but 
there was mild crepitus palpable on motion of the knee.  The 
veteran also had pain on palpation of the knee at the joint 
line, both medially and laterally.  The McMurray's sign was 
negative, and he had good stability of the knee anteriorly, 
posteriorly, medially, and laterally.  The veteran was able 
to flex his right knee to 135 degrees and fully extend.  

The examiner also referred to x-ray studies taken in 1995 
that revealed a slight pinning of the medially joint space 
and a small fragment of metal on the soft tissue proximal and 
lateral to the knee joint.  The examiner diagnosed the 
veteran as having a foreign body of the right lateral thigh 
and early degenerative joint disease of the right knee.  
Furthermore, he stated that the examination was conducted 
during a period of quiescent symptoms, and that during a 
flare-up, his symptoms would occur with varying frequency.  

The recent VA treatment records, dated from 1997 through 
2001, reveal that the veteran had complaints in July 1999 
that his right knee would give out on him, requiring the use 
of a cane for support.  Likewise, the veteran stated that he 
experienced swelling and instability.  X-ray studies taken 
revealed osteoarthritis.  

In August 1999, the veteran stated that he suffered from pain 
in his knee all the time with episodes of swelling and 
complaints that his knee would give way.  The examiner stated 
that there was minimal effusion, full extension, and flexion 
to 100 degrees, and that there appeared to be some relaxation 
of the medial collateral ligament and tenderness over the 
medial semilunar cartilage.  The veteran also had some 
grating of the patella when going from flexion to extension.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the April 2000 Statement of the 
Case and May 2002 Supplemental Statement of the Case, as well 
as the March 2001 letter, issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that he is entitled to a rating higher 
than the currently assigned 10 percent for the service-
connected shell fragment wound residuals involving the right 
thigh.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5314, which involves muscle group XIV.  
Muscle Group XIV includes the anterior thigh, which is 
extension of knee, simultaneous flexion of hip and flexion of 
knee, tension of fascia lata and iliotibial (Maissat's) band, 
acting with XVII in postural support of body, and acting with 
hamstrings in synchronizing hip and knee.  The muscles 
involved include the sartorius, the rectus femoris, the 
vastus externus, the vastus intermedius, the vastus internus, 
and the tensor vaginae femoris.  38 C.F.R. § 4.73, Diagnostic 
Code 5314 (2002).  

Pursuant to Diagnostic Code 5314, a 10 percent rating is 
warranted for a moderate disability, a 30 percent rating is 
warranted for a moderately severe disability, and a 40 
percent rating is warranted for a severe disability.  Id.

Under the VA Schedule for Rating Disabilities, muscle 
disabilities are evaluated as either slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d).  In the 
present case, the veteran's disability is currently 
characterized as a moderate disability.  38 C.F.R. § 
4.56(d)(2) (2002).  

According to 38 C.F.R. § 4.56(d)(2), a moderate injury is a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Objective findings 
include entrance and exit scars, small or linear, indicating 
short track of missile through muscle tissue, some loss of 
deep fascia or muscle substance or impairment of muscle tone, 
and loss of power or lowered threshold of fatigue when 
compared with the sound side.  

A moderately severe disability is characterized as a through-
and-through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  In determining whether an injury is 
moderately severe, there must be evidence of in-service 
hospitalization for a prolonged period of time or a record of 
consistent complaints of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  Likewise, 
evidence of an inability to keep up with work requirements is 
also considered.  38 C.F.R. § 4.56(d)(3) (2002).  

Objective findings of a moderately severe disability include 
entrance and exit scars indicating track of missile through 
one or muscle groups, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Furthermore, tests of 
strength and endurance compared with the sound side 
demonstrating positive evidence of impairment is examined.  
Id.

For severe muscle disabilities, a determination is based upon 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; and muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side also indicate 
severe impairment of function.  Id.  

If present, the following are also signs of severe muscle 
disability:  x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Furthermore, if there is a fracture with muscle or tendon 
damage, the other requirements set forth for a severe injury 
under 38 C.F.R. § 4.56(d)(4) need not be met, as the 
residuals will be defined as severe in degree pursuant to 
38 C.F.R. § 4.56(a) (2002).  

After carefully reviewing the evidence of record, the Board 
finds that the veteran's service-connected right thigh shell 
fragment wound residuals currently are shown to more nearly 
approximates the criteria required for the assignment of a 30 
percent rating, characterized as a moderately severe 
disability.  

In this regard, the veteran stated that, after suffering the 
penetrating wound to his right thigh, he required a thirty-
one day recovery period in the hospital before returning to 
duty.  He also underwent further treatment for removal of 
retained fragments and apparent debridement of the wound.  

Furthermore, the veteran more recently has had consistent 
complaints of increasing pain, weakness, fatigue and loss of 
function and power.  During the March 1999 VA examination, 
the veteran stated that he was unable to climb ladders, kneel 
or stoop, climb or descend stairs or stand or walk for 
prolonged periods of time.  This apparently somewhat affected 
his ability to work.  

Additionally, the veteran had complaints of swelling, 
instability and decreased range of motion in the right knee 
and required the use of a cane for ambulation.  

Although the Board concludes that the veteran is entitled to 
a 30 percent rating, the Board also finds that his overall 
disability picture does not represent a clinical 
manifestations reflective of severe disability indicating a 
40 percent rating.  

In this respect, the Board notes that a severe injury is 
currently defined as a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. 38 C.F.R. § 4.56 (2002).  

Pursuant to regulation, the evidence detailed above does not 
reveal any indication of a severe muscle injury as set forth 
in 38 C.F.R. § 4.56 (2002).  

Likewise, there is no evidence that the muscles swell and 
harden abnormally in contraction, adhesion of the scar to 
bone, diminished muscle excitability to pulsed electrical 
current, or visible or measurable muscle atrophy, as well as 
muscle or tendon damage.  Id.  

Therefore, the Board concludes that the service-connected 
shell fragment wound residuals to the right thigh more nearly 
approximates the criteria required for a 30 percent rating.  





ORDER

An increased rating of 30 percent for the service-connected 
shell fragment wound residuals to the right thigh is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

